Citation Nr: 1605533	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  10-49 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for service-connected scars of the right upper extremity (previously rated as scars of arms, legs, and chest).

2.  Entitlement to an initial rating in excess of 30 percent for service-connected scars of the left upper extremity (previously rated as scars of arms, legs, and chest).

3.  Entitlement to an initial compensable rating for service-connected scars of the left lower extremity (previously rated as scars of arms, legs, and chest).

4.  Entitlement to an initial compensable rating for service-connected scars of the right lower extremity (previously rated as scars of arms, legs, and chest).

5.  Entitlement to an initial compensable rating for service-connected scars of the anterior trunk (previously rated as scars of arms, legs, and chest).



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to July 1980, from August 1985 to December 1985, and from February 1989 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In April 2011, a Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

In November 2013 and October 2014, the Board remanded the matter for further development.  A corrected Supplemental Statement of the Case is required before a decision can be issued.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally service connected for burn scars of the arms, legs, and chest as 40 percent disabling since the date of the claim in June 2008.  The Veteran appealed that decision.  After a remand from the Board and a new examination, the AOJ separated the disability into five separate ratings in a June 2014 rating decision.  That rating decision provided a 40 percent rating for scars of the right upper extremity, a 30 percent rating for scars of the left upper extremity, and noncompensable ratings for scars of the left lower extremity, the right lower extremity, and the anterior trunk.  Each of these five ratings was made effective for the entire appeals period.  However, the most recent Supplemental Statement of the Case provided to the Veteran readjudicated the issue on appeal as if he was only service-connected for a single disability of burn scars of the arms, legs, and chest as 40 percent disabling since the date of the claim in June 2008.  Therefore, a corrected Supplemental Statement of the Case should be provided that details the ratings made effective in the June 2014 rating decision.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal by issuing a corrected Supplemental Statement of the Case.  The issues on appeal are entitlement to an initial rating in excess of 40 percent for scars of the right upper extremity, entitlement to an initial rating in excess of 30 percent for scars of the left upper extremity, entitlement to an initial compensable rating for scars of the left lower extremity, entitlement to an initial compensable rating for scars of the right lower extremity, and entitlement to an initial compensable rating for scars of the anterior trunk.  The Veteran should be furnished with the supplemental statement of the case.  The Veteran should be afforded the applicable time period in which to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




